Citation Nr: 1019272	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-18 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for basal cell carcinoma 
with actinic keratosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 1964 to April 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

A private examiner has linked the Veteran's skin disability 
to his military service.


CONCLUSION OF LAW

Basal cell carcinoma with actinic keratosis was incurred in 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's 
claim, any deficiency as to VA's duties to notify and assist, 
pursuant to the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), is rendered moot.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran's service treatment records, including his April 
1967 separation examination, reveal no complaints or 
diagnoses of skin problems.

Medical records beginning in December 2001 reflect diagnoses 
of actinic keratosis and records beginning in July 2002 
reflect diagnoses of basal cell carcinoma.

In a letter dated in July 2009, the Veteran's private 
physician (R.C.B., MD) stated, in pertinent part, as follows:

I have followed [the Veteran] for skin 
cancer since December 2001.  During that 
time period, he has had multiple actinic 
keratoses, which are precancerous lesions 
due to exposure to the sun, as well as 
nine basal cell carcinomas and a squamous 
cell carcinoma.  As you are well aware, 
both actinic keratoses and non-melanoma 
skin cancers are clearly associated with 
excessive sun exposure.  It is felt that 
cumulative lifetime sun expos[ure] is a 
major risk factor for these skin cancers.  
Therefore, it is quite likely that [the 
Veteran's] exposure to ultraviolet light 
while serving in the military has 
contributed to his increased propensity 
for skin cancer and precancer.

The Veteran's personnel records confirm that he served in 
both Vietnam and Hawaii during service.

The Board notes that the Veteran originally sought service 
connection for his skin disability on a theory of entitlement 
that the disability is due to his exposure to Agent Orange in 
Vietnam.  The Board observes, however, that his skin 
disability is not enumerated among the diseases the Secretary 
has determined are related to herbicide (Agent Orange) 
exposure.  Consequently, the presumptive provisions of 38 
C.F.R. § 3.307(a)(6) and 38 C.F.R. § 3.309(e) do not apply.

The Veteran may still establish service connection for his 
skin disability by competent and probative evidence showing 
that such disease is somehow related to service.  Combee v. 
Brown, 34 F.3rd 1039, 1045 (Fed. Cir. 1994).

The Veteran's private physician has essentially linked his 
basal cell carcinoma with actinic keratosis to his active 
military service.  As for the probative value of the July 
2009 opinion, the Board notes that the author of the opinion 
is a physician with knowledge of the Veteran's medical 
history.  Further, Dr. B gave a rationale for his opinion, 
and, although it is not explicitly noted, it appears that Dr. 
B is a dermatologist.  Dr. B's opinion is uncontradicted.

The Board finds that the evidence of record as a whole is at 
least in equipoise as to a nexus to service.  Resolving doubt 
in the Veteran's favor, the Board finds that service 
connection for basal cell carcinoma with actinic keratosis 
was incurred in the Veteran's active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

Evidence pertinent to the matter on appeal (the private 
physician's July 2009 letter) was received by VA in July 
2009.  While the Veteran has not waived initial RO 
consideration of this evidence, in light of the decision to 
grant the benefit on appeal, referral to the RO for initial 
consideration would serve no useful purpose.


ORDER

Service connection for basal cell carcinoma with actinic 
keratosis is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


